UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
LEON BALLENTINE, a/k/a Charles                     No. 01-4224
Edward Oats, a/k/a Charles Dotson,
a/k/a Leon Valentine,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-96-147)

                      Submitted: October 31, 2001

                      Decided: November 19, 2001

     Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

John A. Gibney, Jr., SHUFORD, RUBIN & GIBNEY, P.C., Rich-
mond, Virginia, for Appellant. Kenneth E. Melson, United States
Attorney, Michael C. Wallace, Assistant United States Attorney,
Richmond, Virginia, for Appellee.
2                    UNITED STATES v. BALLENTINE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Leon Ballentine appeals the eighteen-month sentence imposed
upon the revocation of his supervised release. We affirm.

   Ballentine conceded at his revocation proceeding that he had com-
mitted the charged Grade C supervised release violations. The district
court then revoked his release. The court acknowledged that Ballen-
tine’s guideline range under U.S. Sentencing Guidelines Manual
§§ 7B1.3, p.s., 7B1.4, p.s. (2000) was seven to thirteen months. How-
ever, the court imposed an eighteen-month sentence, less than the
statutory maximum of twenty-four months to which Ballentine was
subject. See 18 U.S.C.A. § 3583(e)(3) (West 2000). The court
imposed the sentence because of Ballentine’s prior criminal history,
prior conduct, and conduct on supervised release.

   Ballentine’s argument on appeal is that the district court gave
insufficient reasons for the sentence imposed. Because Ballentine did
not raise this claim at the revocation proceeding, we review his claim
for plain error. See United States v. Olano, 507 U.S. 725, 731-32
(1993).

   We have held that "Chapter 7’s policy statements are . . . non-
binding, advisory guides to district courts in supervised release pro-
ceedings." United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).
A district court therefore may exercise its discretion and sentence a
defendant, whose release has been revoked and who is subject to
incarceration, to a prison term outside the recommended guideline
range set forth in USSG § 7B1.4, p.s., up to the applicable statutory
maximum. Id. Further, a sentence outside the recommended range
does not constitute a departure that might warrant a detailed explana-
tion for the sentence imposed. Id. at 642 n.15. Here, the district court
committed no error under the guidelines when sentencing Ballentine.
                      UNITED STATES v. BALLENTINE                        3
See generally id. at 642 (stating "court need not engage in ritualistic
incantation in order to establish its consideration of a legal issue").

   We are also satisfied that the district court adequately addressed the
sentencing factors set forth at 18 U.S.C.A. § 3553(a) (West 2000).
When imposing a sentence, the district court is not obligated "to make
specific findings with respect to any or all of the factors listed in . . .
§ 3553(a)." United States v. Velasquez, 136 F.3d 921, 924 (2d Cir.
1998).

   We therefore affirm Ballentine’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
significantly aid the decisional process.

                                                             AFFIRMED